Nat
                                                                                                    10/06/2021
*EV IA le:




                   IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 21-0398


                                                DA 21-0398

                                                                                    FILED
    ZACHARY R.E. RUSK,
                                                                                     OCT 0 6 2021
                    Petitioner and Appellant,                                      Bowen Gmenwooa
                                                                                 Clerk of Supreme Cour/
                                                                                    qtate of Nilontanrq

              v.
                                                                           ORDER
    THOMAS ROSEEN, CINDY ROSEEN, and
    SHAWN ROSEEN,

                    Respondents and Appellees.


               Appellant's Brief was filed with this Court on October 5, 2021, M. R. App. 10(4)
    requires that papers presented for filing shall contain a certificate of service in the form of
    a statement of the date and manner of service and of the names and addresses of the
    persons served, certified by the person who made service.
               Appellant's Brief did not contain a certificate of service. Therefore, the brief does
    not comply with M. R. App. P. 10(4). Accordingly,
               IT IS ORDERED that within ten (10) days of the date of this Order, Appellant
    shall serve his brief on all opposing parties and file with the Clerk of this Court a signed
    certificate of service showing the date service was made and the names of the persons
   served.
               IT IS FURTHER ORDERED that the times for any subsequent briefing contained
    in M. R. App. P. 13 shall run from the date of filing of the referenced document.
               The Clerk of this Court is directed to provide a copy of this Order, together with
   all copies of Appellant's brief referenced herein, to Appellant and to all parties of record.
               DATED this    6 day of October, 2021.
                                                                For the Court,